Simmons, Justice.
•Watts sued the railroad company for damages. On the trial he testified to the following state of facts : “ On October 5th, 1884, I was a passenger from Thomasville to Cairo, and had paid for a ticket to Cairo. Was going there to go home; was going to my place of business. The train reached Cairo about three p. m. I was hurt in getting off" the train at Cairo. A bone in my left leg just above my ankle was broken. The hurt happened by my jumping off. I made an effort to get off to get home. As we approached the station, signal to stop was made with the hell. The conductor called out, ‘ Cairo.’ Didn’t stop still. After I got off, *230trained had slacked, but got a little faster. It was going about three miles an hour when I got off. Thought I wouldn’t hurt myself by jumping. I was compelled to get off for business. The train was going west toward Chattahoochee. Erom the rate it was going at the time, and all the circumstances around me, I thought it prudent for me to get off when I did. I was careful in doing so, and would have done so safely, but I jumped on the slant of a little embankment about four feet high, and my leg was broken. When we neared Cairo, the conductor called out, ‘ Cairo.’ The conductor notified me they were going to stop at Cairo. I got up and walked to the platform. After the train was 165 yards from the platform, I jumped off on the embankment. After I jumped, the train stopped and hacked back on the side-track. It went to the other end of the switch and backed back. If I had waited a minute or so I could have gotten oft' without injury. This was a fast mail train. The fast mail trains met there and passed. This train I jumped from only went fifty or 100 yards, then backed on the side-track, and in a minute or so the east bound train passed on the main track. No one told me to jump. I did it of my own accord. I don’t know how fast it runs; ain’t got any judgment on that train; may go sixty miles an hour for all I know. Have traveled in trains often, but don’t know how fast they go.”
On this state of facts the defendant below moved a nonsuit, which was refused by the court. The case was submitted to the jury on this testimony, and the jury returned a verdict for the plaintiff'. A motion for a new trial was made by the defendant, and was overruled. The deféndant also excepted to the refusal to grant a nonsuit.
We think the court should have granted a nonsuit on *231the motion of the defendant; and ■ after the refusal to grant a nonsuit, should have granted a new trial. It is useless to argue the question. A mere statement of the evidence is sufficient, in our opinion, to show that the court erred in not granting the nonsuit, and in refusing the motion for a new trial.
Judgment 'reversed.